TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00810-CV



                  Stephen D. Fox, as next friend of C. F. and M. F., Appellant

                                                   v.

                             Mirna Azucena Alberto Perez, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. C2014-1613B, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due February 4, 2015. On counsel’s motion,

the time for filing was extended to May 5, 2015. Appellant’s counsel has now filed a second motion

requesting that the Court extend the time for filing appellant’s brief an additional ninety days. We

grant the motion for extension of time and order appellant to file a brief no later than August 3, 2015.

No further extension of time will be granted and failure to comply with this order may result in the

dismissal of this appeal. See Tex. R. App. P. 38.8(a); 42.3(b), (c).

                It is so ordered this 14th day of May, 2015.



Before Chief Justice Rose, Justices Goodwin and Field